DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/03/21. The applicant has overcome most of the objection and the 35 USC 112 rejection.  However, applicant’s amendment has not yet satisfactorily overcome the prior art rejections. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the same art as well as over a newly discovered reference as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Claims 9-27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/21 and the 10/07/21 office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/21 was considered by the examiner.
Claim Objections
Claims 9-27 are objected to because of the following informalities: the status identifier of withdrawn (or cancelled) claims 9-27 is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation "an apparent weight" in claim 1 is of uncertain meaning, thereby rendering the scope of the claim vague and indefinite.  The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. For instance, it is immediately unclear what is meant and/or intended by the limitation “apparent weight” in the context of the claimed invention encompassing a metal porous body, a framework, a three dimensional network structure, a metal film and an interior that is hollow. The same applies to claims 6 and 8. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The phrase “an outer profile of a sheet shape” in claim 1 is a relative term which renders the claim indefinite. The term “an outer profile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the extent of the limitation “an outer profile” is unknown, subjective, and open to interpretation. Does the limitation “an outer profile” encompass the entire external side/surface or just a part of it? Does 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-8 of copending Application No. 16/605960 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending application’960 claims the following:

    PNG
    media_image1.png
    209
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    524
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    373
    540
    media_image3.png
    Greyscale

 In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(at least) Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by the publication CN 103320822 (herein called CN’822).
As to claim 1:
	CN’822 discloses that it is known in the art to make sheet-shaped titanium-based porous body/object having a framework/mesh-like structure which is hollow and is coated with a Ti-based metal film to form a metal porous body (Abstract; Embodiment 6; bottom page 5; pages 5-6). CN’822 discloses the three dimensional framework as a porous nickel-foamy structure coated with the Ti-based metal film (Abstract; Embodiment 6; bottom page 5; pages 5-6). Since the foamy structure is porous, it inherently has a hollow/three dimensional network structure with regions, zones, areas, portions, segment or parts having different apparent weight (i.e., the porous portion/region vs. the non-porous portion/region). It is also noted that the extent or meaning of the limitation “an outer profile” is somehow unclear and inaccurate.
	Thus, the present claim is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al 2017/0121835 in view of the publication “Electrolytic coating of titanium onto iron and nickel electrodes in the molten LiF+Na+KF Eutectic” by Robin et al (herein called Robin et al).

As to claim 1:
Goto et al disclose an aluminum porous body/object having a framework of a three dimensional network structure (a three dimensional mesh-like structure) which is hollow and is coated with a metal film to form a metal porous body (0103-0105, 0124; 106; 0115-0120; 0122; 0136-0142; see EXAMPLE 2). Since the body/object/framework/structure is porous, it inherently has a hollow/three dimensional network structure with regions, zones, areas, portions, segment or parts having different apparent weight (i.e., the porous portion/region vs. the non-porous portion/region). It is also noted that the extent or meaning of the limitation “an outer profile” is somehow unclear and inaccurate.
As to claims 3-4:
Goto et al disclose the porosity is preferably 80 % or more and 98 % or less (0106); and the pore diameter is preferably 50-500 µm (0106).
As to claims 5-8:
	In EXAMPLE 2, Goto et al show the metal porous body having a sheet-like structure (Example 2), and having different pore diameter/porosity and apparent weight (i.e., associated with the pore distribution/density/porosity) along/across different regions, sections, segments, areas, zones of the metal porous body due to the inherent nature of the hollow aluminum porous body structure (0103-0105, 0124; 106; 0115-0120; 0122; 0136-0142; see EXAMPLE 2). Since the present claims fail to define the specific location and/or spatial orientation of “a region on one side” and “a region on the other side”, and the specific location and/or spatial orientation of the central region and the outer region relative to the hollow body and the film, it is deemed that the teachings of Goto et al are sufficient to satisfy applicant’s broadly claimed invention. 

As to claims 1-2:
Robin et al disclose that it is known the art to make an electrolytic coating of titanium (i.e., a titanium coating) onto a metal porous body/material (Title; Abstract) wherein the titanium coating is 20-30 µm thick (Abstract). In this case, the teachings of Robin et al readily envision the formation of a metal film containing titanium on a metal porous body/material. Since the body/object/framework/structure is porous, it inherently has a hollow/three dimensional network structure with regions, zones, areas, portions, segment or parts having different apparent weight (i.e., the porous portion/region vs. the non-porous portion/region). It is also noted that the extent or meaning of the limitation “an outer profile” is somehow unclear and inaccurate.
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the specific metal film containing titanium of Robin et al as the metal film/layer on the porous metal body of Goto et al as Robin et al teach that the specifically disclosed titanium coating shows an enhanced degree of interaction at the electrode/coating interface, thereby improving mechanical stability and structural integrity. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant's arguments filed 12/03/21 have been fully considered but they are not persuasive. 
Applicant has made the allegation that the art of record “fails to disclose or render obvious at least ‘the metal porous body has an outer profile of a sheet shape’ ”. In response, the examiner strenuously but respectfully disagrees with applicant’s allegation and/or characterization of the prior art. In that, it is noted that the teachings of both Goto et al (see Example 2) and Robin et al encompass sheet-shaped metal-based porous bodies/objects or structures. Note that the independent claim 1 fails to define the specific dimension and/or thickness of the “outer profile of a sheet shape” in such a way to exclude the sheet-shaped metal-based porous bodies/objects or structures of Goto et al and Robin et al. Further note the limitation “an outer profile of a sheet shape” does not necessarily require that the entire metal porous body be sheet-shaped as apparently argued by the applicant, indeed, it merely calls for, as broadly claimed, an outer profile in the form of a sheet. Thus, it is contended that the extent or meaning of the limitation “an outer profile” is somehow unclear and inaccurate. Hence, applicant is kindly reminded that the claimed invention must result in a structural difference
With respect to applicant’s allegation that the art of record “fails to disclose or render obvious” the limitation “the sheet shape is divided into at least two regions in a thickness direction of the sheet shape, and one or both of an average pore diameter of the metal porous body and an apparent weight of the metal porous body is different between at least two regions”, it bears noting that since the body/object/framework/structure of the prior art (i.e., both Goto et al and Robin et al) is porous, it inherently has a hollow/three dimensional network structure with regions, zones, areas, portions, segment or parts having different apparent weight, i.e., the porous portion/region vs. the non-porous portion/region.  Note that the present claims fail to structurally define what is meant by “”the apparent weight” in the context of the claimed invention. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727